A. drew a negotiable Order upon B. accepted the Order, and after Acceptance the Order was indorsed over. The Question was, if the Indorsee could support an Action against B. (upon his Acceptance aforesaid upon the Preserment of the Order by the Payee) before personal Notice given B., of Indorsement.
Ruled, unanimously, by all the five Judges, on Argument, that the Action was well brought, and that Notice to B. of Indorsement was not necessary; for B. was liable to Indorsee in the same Manner that he was to Payee, on the Acceptance.